Justice WHICHARD
dissenting.
The majority hinges its interpretation of the phrase “members of the judiciary,” as used in N.C.G.S. § 96-8(6)i (1985), on the facts that: (1) constitutional and statutory provisions1 make *136magistrates officers of the district court, and (2) magistrates perform certain judicial or quasi-judicial functions. I find these facts neither dispositive nor persuasive.
As to (1), every attorney is “a sworn officer of the Court.” Smith v. Bryant, 264 N.C. 208, 211, 141 S.E. 2d 303, 306 (1965) (quoting Baker v. Varser, 240 N.C. 260, 267, 82 S.E. 2d 90, 95 (1954)). The majority would hardly conclude that all attorneys are therefore “members of the judiciary” within the meaning and intent of N.C.G.S. § 96-8(6».
As to (2), as stated by Judge Orr in the opinion for the Court of Appeals: “Despite any similarity in function between judges and magistrates, the employment status of magistrates more closely resembles that of other state employees than [that of] judges.” Bradshaw v. Administrative Office of the Courts, 83 N.C. App. 237, 239, 349 S.E. 2d 621, 622 (1986).
The statement in the majority opinion that “the language of N.C.G.S. § 96-8(6)i is not ambiguous or vague” is patently ridiculous. Eleven people who without question are members of the judiciary have now passed upon the phrase at issue. Six — one judge of the superior court, three judges of the Court of Appeals, and two justices of this Court — would hold that magistrates are not “members of the judiciary” within the meaning and intent of N.C.G.S. § 96-8(6)i; five — all justices of this Court — would hold that they are. Clearer evidence of the ambiguity or vagueness of the language used is difficult to imagine.
Because the language is ambiguous or vague, it should be construed so as to effectuate the intent of the legislature, which controls the interpretation of a statute. Quick v. Insurance Co., 287 N.C. 47, 56, 213 S.E. 2d 563, 569 (1975). A construction which will defeat or impair the object of a statute must be avoided if that can reasonably be done without violence to the legislative language. In re Hardy, 294 N.C. 90, 96, 240 S.E. 2d 367, 372 (1978).
The object of the Employment Security Law is to protect the citizens of North Carolina from “[e]conomic insecurity due to unemployment.” N.C.G.S. § 96-2 (1985). To effectuate that object, “sections of the act imposing disqualifications for its benefits should be strictly construed in favor of the claimant . . . .” In re Watson, 273 N.C. 629, 639, 161 S.E. 2d 1, 10 (1968).
*137If the disqualification section in question is strictly construed in favor of the claimant, an award of benefits is mandated. I further believe an award to this claimant accords with the intent of the legislature and the object of the statute. Magistrates need only have a high school education or its equivalent. N.C.G.S. § 7A-171.2 (1986). They thus are subject to “[e]conomic insecurity due to unemployment,” N.C.G.S. § 96-2 (1985), to the same extent as others who lack more advanced or specialized education or training. By contrast, those who are indisputably “members of the judiciary” —ie., justices of the Supreme Court, judges of the Court of Appeals, and judges of the superior and district courts — with rare exceptions have been, and now must be,2 licensed attorneys. They thus have a learned profession to revert to for a livelihood upon leaving office and therefore are considerably less likely to experience “[e]conomic insecurity due to unemployment.” Magistrates thus would appear to be within the class the act was intended to protect, while justices of the Supreme Court, judges of the Court of Appeals, and judges of the superior and district courts would not.
By declaring the phrase “members of the judiciary” to be unambiguous, which — in the context presented — it patently is not, the majority avoids the requirement of strict construction of disqualifications in favor of the claimant. In doing so it defeats legislative intent and frustrates the express purpose of the act. I therefore respectfully dissent and vote to affirm the Court of Appeals.
Justice MEYER joins in this dissenting opinion.

. N.C. Const. Art. IV, sec. 10; N.C.G.S. § 7A-170 (1986).


. N.C. Const. Art. IV, sec. 22.